Name: Commission Regulation (EEC) No 3293/83 of 18 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 83 Official Journal of the European Communities No L 326/7 COMMISSION REGULATION (EEC) No 3293/83 of 18 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Hungary of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 7 thereof, Whereas by Regulation (EEC) No 3589/82 quantitative limits agreed with third countries are shared between the Member States for 1983 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Hungary has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Hungary, as fixed in Annex IV to Regulation (EEC) No 3589/8&gt;2, are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . No L 326/8 Official Journal of the European Communities 23 . 11 . 83 ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15, 16, 17, 19, 21 , 29, 32, 34 , 35, 37 , 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67, 68 , 69 , 70 , 71 , 73 , 75, 76, 77, 78 , 79, 80, 81 , 82, 83 , 84, 85, 87, 88 , 89, 90, 91 , 92, 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Hungary D I Tonnes 613 95 2 a) 55.09-06, 07, 08 , 09, 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , . 63, 64, 65, 66, 67, 70 , 71 , 73 , 83 , 84, 85, 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 a) Of which other than unblea ­ ched or bleached Hungary I DK Tonnes 41 275 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15, 19 , 20, 22, 25, 29 , 30 , 31 , 35, 38 , 39 , 40 , 41 , 43 , 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Hungary I UK Tonnes 26 165 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66 , 72, 74, 76 61.02-66, 68 , 72 Men's and boys ' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Hungary D BNL 1 000 pieces 67 126 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings, socks, ankle-socks , sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hungary I UK DK GR 1 000 pairs 9 84 1 012 7 23 . 11 . 83 Official Journal of the European Communities No L 326/9 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39 , 40 Women's, girls ' and infants ' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hungary D F I BNL DK 1 000 pieces 117 70 4 50 11 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys ' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool , of cotton or of man-made textile fibres Hungary I DK 1 000 pieces 19 15 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 1 5 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight Hungary F I GR 1 000 pieces 26 27 50 50 53.11 53.11-01 , 03 , 07, 11 , 13 , 17, 20 , 30 , 40 , 52, 54, 58 , 72, 74, 75 , 82, 84, 88 , 91 , 93, 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Hungary D F Tonnes 83 139 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Hungary D UK 1 000 pieces 195 107 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55, 61 , 68 Woven fabrics of flax or of ramie Hungary I DK Tonnes 175 120